Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-20-2005

USA v. Woods
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4184




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Woods" (2005). 2005 Decisions. Paper 519.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/519


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                    No. 04-4184


                          UNITED STATES OF AMERICA

                                         v.

                           MICHAEL SHAWN WOODS,
                                         Appellant


            APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                           D.C. Crim. No. 03-cr-00039E
               District Judge: The Honorable Maurice B. Cohill, Jr.


                     Submitted Under Third Circuit LAR 34.1(a)
                                September 13, 2005


              Before: SLOVITER, BARRY, and SMITH, Circuit Judges


                         (Opinion Filed September 20, 2005)


                                     OPINION




BARRY, Circuit Judge

      A six count indictment charged Michael Woods with, among other things,

manufacturing methamphetamine. Woods filed a motion to suppress, which the District
Court denied. Woods then pled guilty, conditioned on his right to appeal the following

issue: “Suppression of evidence located in his barn due to an alleged unlawful search of

that barn.” Supp. App.19. The District Court sentenced Woods to 108 months in prison

to be followed by three years of supervised release. Woods timely appealed. We will

affirm the conviction and remand for resentencing.

       This appeal centers on whether the District Court erred in concluding that the

officers had probable cause to search Woods’ barn -- or to be precise, a room in Woods’

barn -- without a warrant. We review the denial of a motion to suppress for clear error as

to the underlying factual determinations, and exercise plenary review over the application

of the law to those facts. See United States v. Lockett, 406 F.3d 207, 211 (3d Cir. 2005).

       In March 2003, Melanie Hansen, a probation officer charged with supervising one

Dale Spangler, received a phone call from Spangler’s girlfriend, Terry Hart, who

informed Hansen that she had kicked Spangler out of her house. Spangler had not told

Hansen of his new address and did not show up for a scheduled appointment with her.

On the day of the missed appointment, Hart called to tell Hansen that Spangler was using

drugs and was now living with Woods. Several days later, Hart again called, this time to

tell her that Spangler was then at Woods’ residence.

       Armed with this knowledge of Spangler’s whereabouts, and because Spangler had




                                             2
violated probation,1 the decision was made to arrest him. Hansen, her supervisor, another

probation officer, and a Pennsylvania State Trooper went to Hart’s house. Hart told them

that she had just spoken to Spangler and that he was at Woods’ house, probably in the

barn. She stated that there were approximately eight adults and some juveniles at the

house, a lot of traffic, and “a possible meth lab.” A49. The local constable arrived and

informed the officers that he, too, was aware of a lot of traffic and drug action going on at

the house.

       Hart led the officers by car to Woods’ property. Spangler’s truck was in the

driveway. The officers called for back-up, and once it arrived, broke into two groups.

One group surrounded the house, while the other group approached the barn, because, as

Hansen explained, this was where she had been told that Spangler was probably staying.

       The team that approached the barn identified themselves, and ordered Spangler to

come out. They did not hear a response, and entered the barn. Once inside, Woods came

out of a room on the upper level and asked the officers what was going on. The officers

ordered Woods onto the ground, handcuffed him, and asked him where they could find

Spangler. Woods said that Spangler was in the house. The State Trooper went into the

room that Woods had just exited to see if anyone else was there. When the Trooper




   1
    The officers had probable cause to believe that Spangler had violated the terms of his
probation. This is not in dispute. Among other violations, Spangler missed a scheduled
meeting with his probation officer, and, under Pennsylvania law, this entitled his
probation officer to immediately arrest him without a warrant. 61 P.S. § 309.1.

                                             3
emerged, he said “I smell meth in here; he’s cooking meth. I see methamphetamine.”

A87. Shortly thereafter, Spangler was found in the house and placed under arrest.

Spangler told the officers that he had been staying at Woods’ house, and that Woods had

“turned me onto lines of meth a few times downstairs in the barn,” but that he was not

allowed upstairs. A90. Armed with this information, and the Trooper’s observations of

the meth lab in the upstairs room, a search warrant was obtained and the evidence which

led to Woods’ arrest and indictment seized.

       On appeal, Woods argues that the District Court erred in finding that the

warrantless search of the barn was a lawful protective sweep. We note that the only

warrantless search was that of the room in the barn from which Woods emerged. We

note, as well, that it appears that all or virtually all of the evidence against Woods came

from that room and not elsewhere in the barn.

       The Supreme Court has held that the police cannot enter the residence of a third

party to search for an individual subject to arrest, unless they have a separate search

warrant to do so. Steagald v. United States, 451 U.S. 204, 205-06 (1981). The Court,

however, noted that there are some exceptions to this rule, such as when the third

person’s home is, in fact, the residence of the person that the police seek to arrest. See id.

at 221; see also Shea v. Smith, 966 F.2d 127, 131 (3d Cir. 1992) (police armed with

probable cause can enter a third party’s home without a search warrant if they believe the

suspect resides there).



                                              4
       Here, the officers had a reasonable belief that Spangler was residing with Woods

because his girlfriend told them so, and had told them that he was probably staying in the

barn. Additionally, when the officers arrived at the Woods’ property, Spangler’s vehicle

was in the driveway. No search warrant was necessary before they could enter Woods’

barn to look for and arrest Spangler and, the government’s suggestion to the contrary, we

do not understand Woods to be seriously challenging the entry itself.

       But, says Woods, even if the officers could have entered the barn to arrest

Spangler, they did not have the right to search the barn under the pretext of a protective

sweep. We need not decide whether there was a “protective sweep” here, and if so,

whether it was lawful. We need only find that, it being undisputed that, under

Pennsylvania law, the officers had the authority to arrest Spangler, until the point of his

arrest they had the right to search anywhere in the barn that he might been found. See

Maryland v. Buie, 494 U.S. 325, 330 (1990). Because, therefore, the Trooper’s entry

into the room in which the meth lab was found was lawful, the District Court did not err

in denying the motion to suppress the evidence emanating therefrom.

       We will affirm the conviction, vacate the sentence, and remand for resentencing

under United States v. Booker, 543 U.S. ___, 125 S.Ct. 738 (2005).




                                              5